    Case:19-03569-13 Doc#:6 Filed:06/25/19 Entered:06/25/19 08:43:21                            Desc: Notice
                            Deficient Filing Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico




      In re:
                                                             Case No. 19−03569
      LUIS IGNACIO RIVERA PEREZ                              Chapter 13
      SILVIA ENID MORALES MORENO



      xxx−xx−7464
      xxx−xx−6200
                                                                     FILED & ENTERED ON
                              Debtor(s)                              6/25/19




                         NOTICE OF DEFICIENT FILING AND POSSIBLE DISMISSAL


      Pursuant to P.R. LBR 1007−1 (c), the petition filed by you is deficient for the reason(s) set forth below.
   Failure to cure the deficiency on or before two (2) business days after this notice is given, will result in
   the bankruptcy case being dismissed with no further notice.

          Incomplete Voluntary Petition for Individuals [Official Form B101]
             Part # 1 − Debtor(s) Identification
             Part # 2 − Information about the BK case
             Part # 3 − Businesses own, sole propietor
             Part # 4 − Report of property that need immediate attention
             Part # 5 − Briefing about Credit Counseling
             Part # 6 − Reporting
             Part # 7 − Signatures [incomplete]
          Incomplete Voluntary Petition for non Individuals [Official Form B201]
          Statement of Social Security Number(s) [Official Form B121]
          Corporate Resolution/Corporate Ownership Statement
          Fee (Payment due at time of filing) OR;
             Application to Pay Filing Fee in Installments [Official Form B103A]
             Application for Waiver of the Chapter 7 filing Fee [In Forma Pauperis] [Official Form B103B]
          Creditor Mailing Matrix not uploaded into CM/ECF
          Chapter 11: List of Creditors Holding 20 Largest Unsecured Claims [Official Form B104]


                                                         MARIA DE LOS ANGELES GONZALEZ
                                                         Clerk of the Court
Cc. Debtor via regular mail                              By: MADELYN BEDARD
Attorney via CM/ECF
Trustee via CM/ECF                                       Deputy Clerk
